129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.David Bruce LLOYD, Appellant,v.Dora SCHRIRO;  Michael Groose;  Carl White, Superintendent;Lynda Musgrove;  Edison Lemay;  Randall Mobley;Amile Holmes;  Ronald Ridenhour;  GeorgeT. Foster, Appellees.
No. 97-1680.
United States Court of Appeals, Eighth Circuit.
Submitted:  Oct. 30, 1997.Decided:  Nov. 13, 1997.

Appeal from the United States District Court for the District of Western Missouri.
Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
David Bruce Lloyd appeals from the district court's1 adverse grant of summary judgment to defendants in his 42 U.S.C. § 1983 action.  Having reviewed the record and the parties' briefs, we conclude that the district court did not err.  See Earnest v. Courtney, 64 F.3d 365, 366-67 (8th Cir.1995) (per curiam) (standard of review).  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri, adopting the report and recommendations of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri